Citation Nr: 0404581	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the debt for an overpayment of improved 
disability pension benefits in the calculated amount of 
$13,530.00 was properly created and calculated.

2.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$13,530.00.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Committee on 
Waivers and Compromises (COWC) of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to waiver of recovery of a 
debt in the amount of $13,530.00.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The Board notes that the veteran's statements constitute a 
disagreement with the creation and calculation of his debt.  
The record indicates that the appellant's award of improved 
death pension benefits was retroactively apportioned in 
August 2002, for the period from October 1, 2000.  

The January 2003 COWC decision states that the overpayment 
was created because for 22 months, beginning with the month 
of October 2000 and ending with the month of July 2002, the 
veteran was receiving an extra amount of money for his 
children but he was not using that money for their support.  
However, the veteran reported in his VA Form 21-0517, 
Improved Pension Eligibility Verification Report (Veteran 
with Children), that he had contributed $7,800 to his 
children during 2001.  In addition, he has provided thousands 
of dollars worth of receipts and a printout of transactions 
involving the Oklahoma Department of Human Services dated 
during this period that he maintains were receipts for monies 
paid for his children's support.  He specifically requested, 
in May 2003, that the VA subtract $9,122.00 from the amount 
of his overpayment.

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that where the validity of indebtedness in 
dispute, a remand is required to enable VA to make a 
determination on the validity of the asserted debt prior to 
adjudication of a claim of entitlement to waiver or recovery 
of that debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
This is a preliminary matter and must be resolved prior to 
consideration of entitlement to waiver of recovery of that 
debt.  Therefore, the veteran's claim of entitlement to 
waiver of recovery of a debt must be held in abeyance, 
pending the resolution of his disagreement with the creation 
and calculation of that debt.

In addition, the Board notes that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act (VCAA).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In this case, the veteran was not notified of VCAA with 
regard to the matter of whether waiver of overpayment of 
improved pension benefits and creation of the debt was 
proper.  Accordingly, the appropriate actions should be 
undertaken to ensure that the directives of VCAA have been 
followed.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA duty to assist 
and duty to notify obligations have been 
satisfied.  

2.  The RO must attempt to develop 
records of the veteran's child support 
payments for the period from October 1, 
2000, to August 1, 2002.  In particular, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should request such information from the 
Oklahoma Department of Human Services and 
any other sources identified by the 
veteran.

3.  The RO should review the claims file 
and complete an accounting, setting out 
the amount of the overpayment and how it 
was calculated, for the period from 
October 1, 2000 to August 1, 2002.  Such 
accounting should include consideration 
of the information from the Oklahoma 
Department of Human Services and the 
receipts made out to C.S.E.D.-S.R.U.  The 
appellant should be informed of the 
findings and afforded an opportunity to 
respond.  

4.  After the above development has been 
completed, the RO should review the 
appellant's claim regarding whether any 
overpayment was properly created.  If the 
RO finds that an overpayment was properly 
created, in full or in part, the RO 
should notify the appellant of the 
findings, and provide him with a full 
explanation of how the overpayment was 
calculated.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any determination 
is unfavorable to the appellant, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  They should be afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless he is otherwise 
notified. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The purpose of this 
REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




